DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on September 29, 2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 71-80 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
Claim 71 recites the flowing of a deposition precursor into a reaction chamber to form reactants and unreated deposition precursor. The specification appears to support forming a deposit in the reaction chamber, but does not appear to support the forming of reactants in the reaction chamber. 
Claim 78 recites providing materials to a pressure differential device. The specification does not appear to offer support for a pressure differential device, nonetheless one following a flow control structure.
Claim 80 recites a pressure differential device. The specification does not appear to offer support for a pressure differential device. If the Examiner has erred in this, please point to the paragraph in the specification where support can be found.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 71-80 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 71 recites forming reactants in a reaction chamber.  Reactants are general understood to be the raw material from which reactions occurs. Thus, it is unclear how reactants are formed in the reaction chamber. 
Claim 80 recites isolating the trap from a pressure differential device. It is unclear if a pressure differential device is required or just another control valve.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 71-72, 75 and 79 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peck et al. (2008/0206445) in view of Seidel et al. (WO 2004/094694).  Peck teaches a CVD method comprising flowing a mixture of a precursor material and a reactant into a reaction chamber, and reacting the reactant with the precursors to form a deposit ([0002], [0027], [0032], [0036]), wherein the reactant comprises oxygen or ozone ([0036]) and the precursor comprises Rh or Pt ([0061]).  Peck teaches some of the precursor remains unreacted after the reaction, and exits the reaction chamber in the exhaust ([0055]). Naturally the exhaust would comprise of not just the unreacted precursor, but also the reactant. Peck also teaches flowing the exhaust across a precursor trap configured to selectively trap the unreacted precursors relative to other components of the exhaust ([0006]-[0007], [0009]-[0010]) and releasing trapped precursor from the trap and transferring it directly back to the .
Regarding claim 79, Peck Seidel further teaches using a control valve (16) in between the precursor trap and the reaction chamber, which essentially isolates the trap from the chamber ([0016], [0020], figure 1).
Claims 73-74 and 76 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peck et al. (2008/0206445) and Seidel et al. (WO 2004/094694) as applied to claim 71 above, further in view of Li et al. (6,921,710) and Kodas (The Chemistry of Metal CVD).  Peck disclose a platinum precursor material and recognizes the high cost of such precious metal ([0061]).  Li also teaches a chemical vapor deposition process comprising at least one precursor, such a platinum and rhodium, and a reactant (abstract, col. 3 lines 11-24).  Li suggests a platinum precursor such as methylcyclopentadienyl (trimethyl) platinum, (CH3)3(CH3C5H4)Pt.  Such a precursor allows for better step coverage during CVD deposition (col. 4 lines 45-60).  Li further teaches the platinum precursor is particularly expensive.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have employed a platinum precursor such as (CH3)3(CH3C5H4)Pt in the process of Peck and Seidel, as it allows for better coverage during a CVD deposition, wherein the precious metal can be recovered.
Regarding claim 74, Peck teaches the trapped precursor can comprise of platinum or rhodium and discloses setting the trap at a low temperature condition, such as -50°C or -100°C ([0061], [0068], [0084]), which is less than 0°C.      
Claim 77 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peck et al. (2008/0206445), Seidel et al. (WO 2004/094694), and Li et al. (6,921,710) as applied to claim 76 above, further in view of and Kodas (The Chemistry of Metal 3)3(CH3C5H4)Pt is 0.055 torr, and as the temperature increases, such as to 100°C, the vapor pressure increases to 3.5 torr (top paragraph of page 336).  Thus, it would have been obvious to one of ordinary skill in the art to have set the other trap to a temperature greater than 25°C in order to release the trapped (CH3)3(CH3C5H4)Pt precursor.       
Claims 78-80 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peck et al. (2008/0206445) and Seidel et al. (WO 2004/094694) as applied to claim 71 above, further in view of Schmitt et al. (6,402,806).  Peck and Seidel do not specify a pressure differential device. Like Peck, Schmitt teaches a method for recovering unreacted precursor in the exhaust stream of a CVD process by use of traps (col. 2 lines 15-25). Schmitt teaches providing materials to a pressure differential device (519) via a flow control structure, such as a valves (505, 515, 511, 517) and measuring the pressure differential across the trap to determine when the trap needs to be empties or removed (col. 6 lines 40-48, figure 5).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a pressure differential device and control valves for the line for trapping the unreacted precursor, so as to determine the reduced capacity of the trap and signaling the need for removal or emptying, as taught by Schmitt.
Regarding claim 79, Schmitt teaches control valves (505, 515) that isolates the trap from the reaction chamber (figure 5) 
Regarding claim 80, Schmitt teaches another control valves (511, 517) for isolating the trap from the pressure differential device (519, figure 5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741